            Case 8:20-bk-03608-CPM               Doc 65-3    Filed 05/26/20           Page 1 of 2




            Exhibit 2—29 Franchise Locations with Real Property & Equipment Leases

      Rest. #                          Address                           City                 State   Zip Code


 1              470          4098 Nolensville Rd                    Nashville                 TN             37211


 2              476          2219 Gallatin Pike N                   Madison                   TN             37115


 3              477          9940 Pineville Matthews Rd             Pineville                 NC             28134


 4              491          1101 Lanada Rd                         Greensboro                NC             27407


 5              492          9253 East Independence Rd              Matthews                  NC             28105


 6              498          900 Long Pine Rd                       Burlington                NC             27215


 7              574          65 Peppers Ferry Rd NW                 Christiansburg            VA             24073


 8              585          1540 General Booth Blvd                Virginia Beach            VA             23454


 9              587          109 University Blvd                    Harrisonburg              VA             22801


 10             589          3179 Linden Dr                         Bristol                   VA             24202


 11             595          1740 Rio Hill Center Rd                Charlottesville           VA             22901


                                                                    Winston-
 12             4403         1295 Silas Creek Parkway                                         NC             27127
                                                            Salem


 13             4405         504 Cox Rd                             Gastonia                  NC             28054


 14             4407         110 E Parris Ave                       High Point                NC             27262


 15             4408         3009 Capital Blvd                      Raleigh                   NC             27604


 16             4414         2415 US HWY 70 SE                      Hickory                   NC             28602




DOCS_DE:228658.7 18037/004
            Case 8:20-bk-03608-CPM             Doc 65-3   Filed 05/26/20        Page 2 of 2




 17            4416          3191 N. Main St                   Anderson                 SC    29621


 18            4417          800 Cloverleaf Plaza              Kannapolis               NC    28083


 19            4423          105 Faith Rd                      Salisbury                NC    28146


 20            4424          817 First Colonial Rd             Virginia Beach           VA    23451


 21            4431          134 W Woodlawn Rd                 Charlotte                NC    28217


 22            4435          1201 East Stone Dr                Kingsport                TN    37660


 23            4440          3214 Peoples St                   Johnson City             TN    37604


 24            4442          5016 Old Hickory Blvd             Hermitage                TN    37076


                             8135 Warren H. Abernathy
 25            4448                                            Spartanburg              SC    29301
                      Hwy


 26            4451          5420 Target Dr                    Antioch                  TN    37013


 27            4458          1106 East Dixie Dr                Ashboro                  NC    27203


 28            4505          1821 North Pointe Dr              Durham                   NC    27705


 29            4506          8146 South Tryon St               Charlotte                NC    28273




                                                     2
DOCS_DE:228658.7 18037/004
